DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of a water-treatment filter module in the reply filed on 11/15/2021 is acknowledged.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 
Claim 1-5, 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (Novel spacers for mass transfer enhancement in membrane separations, 2005)
Regarding claim 1, Li (Novel spacers for mass transfer enhancement in membrane separations, 2005) teaches a water-treatment filter module, comprising a membrane for filtering raw water; and a spacer providing a plurality of passages (Figure 8(3), MLTT) for passing raw water through the membrane, wherein the spacer comprises a first member extending in a first direction (see member on top Figure 8(3)); and a second member extending in a second direction different from the first direction (Figure 8(3)) 
  
    PNG
    media_image1.png
    320
    495
    media_image1.png
    Greyscale

and at least one of the first member and the second member is wound in a spiral shape having a predetermined pitch of a predetermined radius around a central axis (Table 3 MLTT1, D is a diameter and n is the twist ratio (twist pitch, w, divided by height, h)).
Regarding claim 2, Li (Novel spacers for mass transfer enhancement in membrane separations, 2005) teaches the water-treatment filter module according to claim 1, wherein the first member (see member on top in middle Figure 8(3)) and the second member (see member on bottom in middle Figure 8(3)) each have a helical shape that is wound at a predetermined pitch of a predetermined radius around the central axis.  (Table 3 MLTT1, D is a diameter and n is the twist ratio (twist pitch, w, divided by height, h))
Regarding claim 3, Li (Novel spacers for mass transfer enhancement in membrane separations, 2005) teaches the water-treatment filter module according to claim 2, wherein the first member and the second member are wound along the same rotational direction.  (See Li, abstract, Figure 8, discloses a web of twisted bands)
Regarding claim 4, Li (Novel spacers for mass transfer enhancement in membrane separations, 2005) teaches the water-treatment filter module according to claim 2, wherein the first member and the second member are wound along different rotational directions.  (See Li, abstract, Figure 8, discloses a web of twisted bands)
Regarding claim 5, Li (Novel spacers for mass transfer enhancement in membrane separations, 2005) teaches the water-treatment filter module according to claim 2, wherein the first member and the second 
Regarding claim 8, Li (Novel spacers for mass transfer enhancement in membrane separations, 2005) teaches the water-treatment filter module according to claim 8, wherein the water-treatment filter module according to claim 2, wherein the first member (see member on top Figure 8(3)) and the second member (see member on bottom Figure 8(3)) are crossed and arranged without any contact point (see Figure 8(3), top and bottom in the middle not touching).
Regarding claim 9, Li (Novel spacers for mass transfer enhancement in membrane separations, 2005) teaches the water-treatment filter module according to claim 8, wherein The water-treatment filter module according to claim 8, wherein the first member (see member on top Figure 8(3)) and the second member (see member on bottom Figure 8(3)) are crossed and arranged so that the spacer cells have a diamond shape (see Figure 8(3), top and bottom square diamond shape).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Li (Novel spacers for mass transfer enhancement in membrane separations, 2005) and further in view of Syron (JP 2019-534786 A, see machine translation cited below)
Regarding claim 6, Li (Novel spacers for mass transfer enhancement in membrane separations, 2005) teaches the water-treatment filter module according to claim 5, except wherein the pitch is 1800 to 3000 micrometers. Li teaches where the pith is 4 to 8 millimeters. (See Li, [Spacer geometries to be investigated],[1],Table 2,3) Syron teaches wherein the pitch is 1800 to 3000 micrometers. (See Syron, [Definition, 15], pitch is 100 to 20000 micrometers (2 times the diameter of 50 micrometers to 10 mm)). It 
Regarding claim 7,  Li (Novel spacers for mass transfer enhancement in membrane separations, 2005) teaches the water-treatment filter module according to claim 5, except wherein the radius is 100  to 500 micrometer. Li teaches where the radius is .5 to 1 millimeters. (See Li, [Spacer geometries to be investigated], [1],Table 2,3).  Syron teaches wherein the pitch is 100 to 500 micrometers. (See Syron, [Document Description, 24], diameter is 50 micrometers to 2 mm). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate the teachings of Syron to provide improved mass transfer properties as a result of compactness of membrane modules, where their high specific surface area per unit volume which is done by modifying the radius in the Sherwood number, the higher the Sherwood number the more optimal the performance is. (See Syron, [Document Description, [2], [6], also see Li, [conclusion]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should 	be directed to MOHAMED ABDO MANA ALQADHI whose telephone number is (571)272‐1167. The examiner can normally be reached on Monday ‐ Friday: 8:30am ‐ 5:30pm. Examiner interviews are available via telephone, in‐person, and video conferencing using a USPTO supplied web‐based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270‐3240. The fax phone number for the organization where this application or proceeding is assigned is 571‐273‐8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 
/MOHAMED ABDO MANA ALQADHI/Examiner, Art Unit 1779                                                                                                                                                                                                        


/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779